Citation Nr: 0213232	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for a service 
connected lumbar spine disorder, currently rated as 20 
percent disabling.

(The issue of entitlement to service connection for a 
cervical spine disorder will be the subject of a later 
decision)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran had active service from May 1959 to September 
1967.

The veteran was granted service connection for a lumbar spine 
disorder by a December 1999 RO; a noncompensable disability 
rating as assigned.  The December 1999 RO decision also 
denied service connection for a cervical spine disorder.  The 
veteran disagreed with the December 1999 rating decision as 
to both issues and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2000.  

In a February 2002 supplemental statement of the case (SSOC), 
the disability rating for the veteran's lumbar spine disorder 
was increased to 20 percent.  The veteran continued to 
express his disagreement with that rating.  This matter 
continues in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated]. 

The veteran failed to report for a hearing at the RO which 
was scheduled to be conducted in July 2001.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.    

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected 
disabilities, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 
19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 [to be codified at 38 C.F.R. § 20.903].  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

The Board additionally observes that in a February 2002 
rating decision, the RO reconsidered a previously denied 
claim for a left hand injury.  This issue is not currently in 
appellate status, and accordingly it will be addressed no 
further herein.


FINDING OF FACT

The veteran's lumbar spine disorder is manifested by 
symptomatology including reported pain and slight limitation 
of motion.


CONCLUSION OF LAW

The criteria for a higher disability rating for a lumbar 
spine disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased initial 
disability rating for his service-connected lumbar spine 
disorder.  As noted above, the issue of entitlement to 
service connection for a cervical spine disability will be 
the subject of additional evidentiary development and will be 
the subject of a later Board decision.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board acknowledges the recent holding in Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  [A 
letter from the VA to the appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence, and a statement 
of the case (SOC) in which the Secretary defined "new and 
material evidence" but did not notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which did not indicate which portion of that 
information and evidence, if any, was to be provided by the 
claimant and which portion, if any, the Secretary would 
attempt to obtain on behalf of the claimant, did not meet the 
standard erected by the VCAA.]

In this case, in June 1998, the RO sent the veteran a letter 
notifying him that his claim was being processed.  The letter 
also notified the veteran of what evidence the RO was 
obtaining, and what specific evidence was needed from the 
veteran.  The veteran was told that if he needed assistance 
obtaining evidence, he could supply the names and identifying 
information for any private medical care providers and the RO 
would aid him in obtaining records.  This letter also 
notified the veteran of the pertinent time limits.  

In addition, the veteran was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the December 
1999 rating decision, by the January 2000 SOC, and by the 
February 2002 SSOC.  The February 2002 SSOC also contained a 
specific description of the VCAA, its effect on the veteran's 
case, and how the RO had addressed the case.

It is clear from the above that the provisions of the VCAA 
have been satisfied in this case, and the veteran does not 
appear to contend otherwise.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In June 1998, the veteran identified records from Dr. L. at 
Methodist Hospital regarding his cervical fusion procedure.  
The RO requested those records in June 1998.  Methodist 
Hospital replied that the veteran's records had been purged.  
The RO requested records directly from Dr. L. in September 
2000.   In December 2000, the RO informed that veteran that 
it had not heard back from Dr. L. and notified him that he 
should attempt to obtain the records himself.  There is no 
indication that the veteran replied and the records of this 
procedure are not in the file.

In June 1998, the veteran identified records from Good 
Samaritan Hospital.  The RO requested those records in June 
1998.  In July 1998, Good Samaritan responded that the 
veteran had not been seen there, but had been seen at St. 
Mary's Hospital.
The RO requested records directly from Dr. B., who had 
treated him at Good Samaritan, in September 2000, and those 
records were obtained in October 2000.

The RO contacted the veteran's National Guard commanding 
officer in June 1998 and requested any records in his 
possession.  Medical records were submitted in July 1998.  

In July 1999, the veteran identified records from Dr. F.  
These records were requested in September 2000.  In December 
2000, the RO informed the veteran that it had not heard back 
from Dr. F. and notified him that he should attempt to obtain 
the records himself.  There is no indication from the file 
that any records were submitted by the veteran.

In July 1999, the veteran identified records from Dr. R.  
These records were requested in September 2000 and were 
obtained in March 2000.  

The veteran identified records from Dr. M. in March 2000.  
The RO requested these records in May 2000, and they were 
obtained in June 2000.  Additional records from Dr. M. were 
obtained in September 2000.  The RO also obtained the 
veteran's service medical records and outpatient treatment 
records.

The veteran was afforded VA examinations in July 1998 and 
December 1998.   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was scheduled to present personal 
testimony before an RO Hearing Officer in July 2001, but he 
failed to report.  The veteran has submitted several 
statements; he has submitted evidence to the RO, and his 
representative has submitted written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits of the claim.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

(i.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's lumbar spine disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) [lumbosacral 
strain].  It also appears that the RO evaluated the veteran's 
symptoms under Diagnostic Code 5293 [intervertebral disc 
syndrome] in the February 2002 SSOC.  

The veteran's complaints are generally pain in the lower 
back, which limits lumbar motion and which radiates into the 
lower extremities.  Findings have included lumbar spinal 
stenosis, radiculopathy, sciatica and disc herniation.  The 
veteran has undergone lumbar laminectomy surgery.  Findings 
also include disc degenerative disease.  The Board notes no 
findings of record consistent with a muscle strain or other 
symptoms enumerated under Diagnostic Code 5295, such as 
listing of the spine, a positive Goldthwait's sign loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  The medical evidence indicates that the veteran's 
symptoms and the treatments he has undergone are related to 
radicular pathology and his degenerative disc disease. 

The Board further notes that limitation of spine motion is 
neither the veteran's principal complaint, nor a prominent 
finding.  The most recent January 2000 evidence shows full 
range of motion and no pain.  Other evidence, including a 
December 1999 finding of Dr. M., prior to the epidural 
discussed, shows range of motion nearly within normal limits, 
but with increased pain with extension.  A December 1998 VA 
orthopedic assessment shows that the veteran could bend on 
flexion past his knees and could extend to 15 degrees.  The 
Board finds that such demonstrated motion does not reach the 
level of severe impairment necessary for a 40 percent rating 
under Diagnostic Code 5292 [limitation of motion of lumbar 
spine].  Indeed, the veteran concedes in his March 2000 VA 
Form 9 that he does not have severe limitation of motion, but 
asserts that his pain should also be considered in this 
regard.  The Board will address the impact of painful motion 
below.

Both Diagnostic Code 5292 and Diagnostic Code 5295 provide 
for a potential maximum schedular rating of 40 percent, while 
Diagnostic Code 5293 provides for a potential maximum 
schedular rating of 60 percent.

For the reasons stated above, the Board finds, based on the 
veteran's reported symptoms and diagnoses, that evaluation 
under Diagnostic Code 5292 [limitation of lumbar motion] or 
Diagnostic Code 5295 [lumbosacral strain] would not be as 
appropriate as Diagnostic Code 5293 [intervertebral disc 
syndrome].  

(ii.)  Schedular rating

Under Diagnostic Code 5293 [intervertebral disc syndrome], 
the following levels of disability are included.

0 % postoperative, cured intervertebral disc syndrome; 
10 % mild; 
20 % moderate with recurring attacks; 
40 % severe with recurring attacks and intermittent 
relief; 
60 % pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Since the veteran is currently evaluated at the 20 percent 
level, the Board must determine whether the veteran's 
symptoms more nearly approximate the criteria for a 40 
percent or 60 percent level.  If they do not, then a higher 
rating may not be awarded.  See 38 C.F.R. § 4.7 (2001).  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
40 percent or higher disability rating.  

Of record is a report of a July 1998 VA spine examination.  
The veteran complained of low back pain.  No functional loss 
was identified, and the veteran continued to work as a 
salesperson. Muscle tone was described as normal.  The 
assessment was chronic low back pain, moderate severity. 

The Board acknowledges the impact of this disability on the 
veteran's occupation and his daily routine.  Dr. R. stated in 
September 1999 that his back pain caused the veteran a fair 
amount of distress.  The veteran described his job at that 
time as requiring him to stand on his feet all day.  However, 
the veteran reported in December 1998 that he had never 
missed work due to pain and was restricted only to an 8-hour 
day by Dr. R.  He stated that the pain in his legs would set 
in only after 2 or 3 hours of standing and that this was 
relieved upon sitting.  It was also stated in this report 
that the lumbar laminectomy significantly relieved his 
radicular pain.  

The most recent findings in January 2000, after the veteran 
was treated with an epidural steroid injection by Dr. M., 
shows that he was unlimited in physical activities and was 
doing extremely well.  The veteran stated in his March 2000 
VA Form 9 that the improvement noted in the January 2000 
report of Dr. M. was not consistent with what he had been 
experiencing for years prior, and that the improvement was 
not permanent.  The Board concedes that there is no 
indication from the statements of Dr. M. that the treatment 
was expected to result in complete remission of symptoms.  
However, the evidence does indicate that, with treatment, the 
veteran's symptoms can be moderated to such a degree that his 
functional abilities are almost normal.  In addition, Dr. M. 
stated that if the first treatment was not entirely 
successful, a second treatment could be arranged.  

When all the evidence is considered, including recent 
improvement in the veteran's condition, the Board can find no 
support for classification of the veteran's overall 
impairment as severe, but finds that his symptoms are more 
appropriately characterized as moderate in degree.  That was 
the term used by the VA examiner in July 1998 to describe the 
veteran's chronic low back pain.  As noted above, there 
appears to be virtually no functional loss associated with 
the service-connected low back disability.  The veteran is 
able to work a full 8 hour day and has lost no time off from 
work.  Although there is no question that the back disability 
impacts on his activities, this is contemplated in the 
currently assigned 20 percent disability rating.  A careful 
review of the medical evidence shows that a severe disability 
is not demonstrated.  The Board additionally observes that 
this same evidence clearly does not support does not support 
a finding of pronounced impairment, with little intermittent 
relief, reflective of a 60 percent evaluation.  

(iii.)  De Luca considerations 

As stated above, as VA's General Counsel has determined that 
Diagnostic Code 5293 involves loss of range of motion, the 
Board must address the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2001).  See DeLuca, supra.  

The Board notes that prior to the January 2000 epidural 
treatment, the veteran's level of pain was noted as constant, 
but with increased pain on extension.  However, subsequent to 
the treatment, the January 2000 evaluation shows full range 
of motion and no pain.  The veteran stated that his symptoms 
have returned somewhat; however, there is no indication from 
the record or from the veteran's statements that the pain 
associated with motion of the lumbar spine is now of such 
magnitude to be equated with severe impairment.  Moreover, 
there is no objective clinical evidence of significant 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  

The veteran has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59, and the 
Board has identified none.  Accordingly, the Board finds that 
a higher disability evaluation is not warranted on the basis 
of additional functional loss due to pain under 38 C.F.R. §§ 
4.40, 4.45 and/or 4.59.

(iv.)  Fenderson considerations 

The veteran's low back disability has been evaluated as 20 
percent disabling starting from the date of his initial 
claim, June 2, 1998.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
lumbar spine disorder has not changed appreciably during the 
appeal period, although there is some evidence to the effect 
that through recent treatments the symptoms have been 
somewhat improved.  In any event, there appears to have been 
none of the symptoms which would allow for the assignment of 
a higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 20 percent disability rating was properly 
assigned for the entire period.

To summarize, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected lumbar spine 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim of entitlement to an increased initial disability 
rating for a lumbar spine disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

